Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0925
                       Lower Tribunal No. F72-5943
                          ________________


                             Ronnie Bruce,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

     Ronnie Bruce, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Ronnie Bruce appeals the trial court’s denial of his Application for

Review of Sentences for Juvenile Offenders, pursuant to § 921.1402, Florida

Statutes (2021), and Florida Rule of Criminal Procedure 3.802. The trial

court entered an order stating that Appellant was a juvenile when he

committed the subject offenses in 1972 and was sentenced to life in prison

with the possibility of parole. The trial court’s order then noted that Appellant

did in fact obtain release on parole numerous times and committed new

offenses or violations, causing parole to be revoked each time. Accordingly,

the trial court concluded that Appellant received a meaningful opportunity to

obtain release as required under the case law. We agree. See Jay v. State,

252 So. 3d 326 (Fla. 3d DCA 2018); Bruce v. State, 250 So. 3d 182 (Fla. 3d

DCA 2018).

      Affirmed.




                                       2